UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                      3/9/2020
JOSHUA RUPNOW, PETER SZOSTAK,                             :
individually and on behalf of and all others              :
similarly situated,                                       :
                                                          :      19-CV-10942 (VSB)
                                        Plaintiffs,       :
                                                          :           ORDER
                      -against-                           :
E*TRADE SECURITIES LLC,                                   :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On March 5, 2020, Defendant filed a motion to dismiss the complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6) the Securities Litigation Uniform Standards Act of 1998. (Doc.

12.) Under Federal Rule of Civil Procedure 15(a)(1)(B), a plaintiff has 21 days after the service

of a motion under Rule 12(b) to amend the complaint once as a matter of course. Accordingly, it

is hereby:

        ORDERED that Plaintiffs shall file any amended complaint by March 26, 2020. It is

unlikely that Plaintiffs will have a further opportunity to amend.

        IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiffs shall serve

any opposition to the motion to dismiss by April 4, 2020. Defendant’s reply, if any, shall be

served by April 18, 2020. At the time any reply is served, the moving party shall supply

Chambers with two courtesy copies of all motion papers pursuant to my Individual Rules by

mailing or delivering them to the Thurgood Marshall United States Courthouse, 40 Foley Square,

New York, New York.
SO ORDERED.

Dated: March 9, 2020
       New York, New York

                            ______________________
                            Vernon S. Broderick
                            United States District Judge
